DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., US 2019/0329407 A1 (Qi), and further in view of Schonberger et al., US 2020/0372672 A1 (Schonberger).
Regarding claim 1, Qi teaches a method for vehicle localization (system for mapping and localization for robotic devices) (Abstract), comprising: 
obtaining an image descriptor map (obtaining an image that includes descriptors to define each of the features in the image) ([0129]) corresponding to a captured image (corresponding to a current image captured by the visual sensor) ([0129]) of an external environment of a vehicle (the image being of the environment around the robot) (Abstract and [0125]) and 
a predicted pose of the vehicle when the captured image is captured (pose estimation based on the image) ([0151]), the image descriptor map comprising descriptors of points in the captured image (obtaining an image that includes descriptors to define each of the features in the image) ([0129]); 
obtaining a set of reference descriptors (obtaining reference descriptors from previous images which can act as reference images) ([0130]) and a set of spatial coordinates (wherein the feature point is defined by (u, v, descriptor) where u and v are coordinates of the feature point in the image) ([0129]) corresponding to a set of keypoints in a reference image (binary invariant scalable keypoints (BRISK) in a key frame; i.e. reference image) ([0130]) of the external environment (the image being of the environment around the robot) (Abstract and [0125]), the reference image being pre-captured by a capturing device (obtaining reference descriptors from previous images which can act as reference images) ([0130]); 
determining a plurality of sets of image descriptors corresponding to the set of spatial coordinates (determining descriptors for the feature point at the specified coordinates) ([0129-0132]) the plurality of sets of image descriptors belonging to the image descriptor map (the descriptors corresponding to the image that depicts the descriptors) ([0129-0132]); 
determining a plurality of similarities between the plurality of sets of image descriptors and the set of reference descriptors (feature matching module is configured to match each of the feature points in the current image to the feature points in the previous image (i.e. reference image) based on the descriptors) ([0130]); and 
updating the predicted pose based on and the plurality of similarities corresponding to the plurality of candidate poses (updating the predicted pose based on the feature descriptor matching) ([0131-0132]).
Qi teaches a pose updating module ([0132]), however Qi does not explicitly teach “when the vehicle is in a plurality of candidate poses, respectively” and “the plurality of candidate poses being obtained by offsetting the predicted pose”.
Schonberger teaches a method for image-based localization (Abstract); wherein when the vehicle (robotic machines and/or self-driving vehicles) ([0010]) is in a plurality of candidate poses, respectively (positions of map features are identified for a plurality of candidate camera device poses) ([0060]); and the plurality of candidate poses being obtained by offsetting the predicted pose (the candidate poses being of all different poses, and thus are offset from the original predicted pose) ([0063]) (the device may calculate a set of candidate poses that satisfy the subset of correspondences) ([0063]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Qi to include a plurality of candidate poses since it allows the system to determine the best overall pose (Schonberger; [0066]) and to produce more accurate pose estimates ([0067]).

Regarding claim 3, Qi teaches wherein obtaining the set of reference descriptors (obtaining reference descriptors from previous images which can act as reference images) ([0130]) and the set of spatial coordinates (wherein the feature point is defined by (u, v, descriptor) where u and v are coordinates of the feature point in the image) ([0129]) comprises: obtaining a set of reference images of the external environment (the reference image being previous images of the environment around the robot) (Abstract and [0130]), each of the set of reference images comprising a set of keypoints as well as a set of reference descriptors (the reference images including descriptors and feature points) ([0129-0130]) and a set 61of spatial coordinates associated with the set of keypoints (wherein the feature point is defined by (u, v, descriptor) where u and v are coordinates of the feature point in the image) ([0129]), the set of spatial coordinates being determined by projecting a laser radar point cloud (a feature point cloud layer) ([0129] and [0157]) onto the reference image (further provides a LIDAR for collecting laser scans of the environment) ([0129] and [0158]); selecting, from the set of reference images, the reference image corresponding to the captured image based on the predicted pose (selecting the reference image corresponding to the current image based on the pose) ([0129-0132]); and obtaining the set of reference descriptors and the set of spatial coordinates stored in association with the set of keypoints in the reference image (wherein the feature point is defined by (u, v, descriptor) where u and v are coordinates of the feature point in the image) ([0129]).  Schonberger also teaches selecting the best pose based on inliers and outliers and thus the best overall camera pose may be identified ([0066]).

Regarding claim 4, Qi teaches wherein determining the plurality of image descriptors (determining descriptors for the feature point at the specified coordinates) ([0129-0132]) comprises: determining a set of projection points of the set of spatial coordinates by projecting the set of spatial coordinates onto the captured image based on a first candidate pose of the plurality of candidate poses (projecting laser scans from the LIDAR onto the captured images to determine feature points) ([0129]); determining, for a projection point of the set of projection points, a plurality of points neighboring the projection point in the captured image (detecting feature points that are neighboring that creates features such as lines, corners, and optionally curved or circular shape from the current laser scan) ([0129]); determining a plurality of descriptors of the plurality of points in the image descriptor map (the corresponding feature points in the laser scan are recorded using descriptors) ([0129]); and determining a descriptor of the projection point based on the plurality of descriptors to obtain a first image descriptor of a set of image descriptors corresponding to the first candidate pose among the plurality of sets of image descriptors (determining descriptors based on the features points of the LIDAR and matching to determine the pose based on the set of image descriptors that match) ([0129-0132]).  

Regarding claim 5, Qi teaches wherein determining the plurality of similarities (feature matching module is configured to match each of the feature points in the current image to the feature points in the previous image (i.e. reference image) based on the descriptors) ([0130]) comprises: determining, for a first set of image descriptors among the plurality of sets of image descriptors (determining image descriptors) ([0130]), a plurality of differences between a plurality of image descriptors of the first set of image descriptors and corresponding reference descriptors of the set of reference descriptors (determining matching descriptors as well as descriptor that wouldn’t match; i.e. it measures the descriptors dissimilarity) ([0130]); and determining, based on the plurality of differences, a similarity between the first set of image descriptors and the set of reference descriptors as a first similarity of the plurality of similarities (determining dissimilarities as well as similarities between the descriptors) ([0130]).  

Regarding claim 6, Schonberger teaches wherein updating the predicted pose comprises: determining, based on the plurality of similarities, probabilities that the plurality of the candidate poses are real poses (determining the best overall pose based on the plurality of candidate poses; the number of inliers and outliers creates a probability that the pose is correct) ([0062-0063] and [0066]), respectively; and determining, based on the plurality of candidate poses and the probabilities (the number of inliers and outliers creates a probability that the pose is correct) ([0062-0063] and [0066]), an expected pose of the vehicle as the updated predicted pose (selecting the best overall pose based on the plurality of candidate poses and the inliers and outliers) ([0066]).  

Regarding claim 7, Qi teaches further comprising: determining the plurality of candidate poses by taking a horizontal coordinate, a longitudinal coordinate and a yaw angle of the predicted pose as a center (the pose of the mapping device is defined as (x, y, yaw)) ([0131]) and by offsetting (rotation and translation) ([0131]) from the center in three dimensions of a horizontal axis, a longitudinal axis and a yaw angle axis (where the coordinates of the mapping device is in the 3D map coordinate system) ([0131]). Schonberger teaches with respective predetermined offset units (the device may calculate a set of candidate poses that satisfy the subset of correspondences) ([0063]) and within respective predetermined maximum offset ranges (narrowing the potential set of estimated poses for the device based on the relative pose information) ([0065]).  

Regarding claim 9, see the rejection made to claim 1, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 3, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 4, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 5, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 6, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.
Regarding claim 15, see the rejection made to claim 7, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.

Regarding claim 17, see the rejection made to claim 1, as well as prior art Qi for a non-transitory computer readable storage medium storing computer instructions (non-transitory computer readable medium storing computer executable code) ([0057]), the computer instructions causing a computer (causing the processor to perform) ([0057]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 3, as well as prior art Qi for a non-transitory computer readable storage medium storing computer instructions (non-transitory computer readable medium storing computer executable code) ([0057]), the computer instructions causing a computer (causing the processor to perform) ([0057]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 4, as well as prior art Qi for a non-transitory computer readable storage medium storing computer instructions (non-transitory computer readable medium storing computer executable code) ([0057]), the computer instructions causing a computer (causing the processor to perform) ([0057]), for they teach all the limitations within this claim.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., US 2019/0329407 A1 (Qi), Schonberger et al., US 2020/0372672 A1 (Schonberger), and further in view of Tang et al., US 2021/0237764 A1 (Tang).
Regarding claim 2, Qi teaches wherein obtaining the image descriptor map (obtaining an image that includes descriptors to define each of the features in the image) ([0129]) comprises: inputting the captured image into a feature extraction model to obtain the image descriptor map (inputting the captured image into a feature extractor) ([0129]). Schonberger teaches a method for image-based localization (Abstract). However, neither explicitly teaches “the feature extraction model being trained based on a set of training images of the external environment and a set of training descriptor maps obtained from the set of training images, the set of training descriptor maps being determined based on a difference between the updated predicted pose and a real pose of the vehicle”.
Tang teaches visual odometry and simultaneous localization and mapping for autonomous agents ([0021]); wherein autonomous agents include vehicles, robots, etc. ([0003]); and a feature extraction model (a depth-aware keypoint model) ([0008]) being trained based on a set of training images of the external environment (trained based on images from the monocular video of the surrounding environment) ([0003] and [0007]) and a set of training descriptor maps obtained from the set of training images (trained with keypoints and associated descriptors) ([0006-0008]), the set of training descriptor maps being determined based on a difference between the updated predicted pose and a real pose of the vehicle (wherein the training images can be determined based on a differentiable pose estimation module) ([0023]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training since it allows for the visual odometry system to achieve accurate tracking results (Tang; [0094]).

Regarding claim 10, see the rejection made to claim 2, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.

Regarding claim 18, see the rejection made to claim 2, as well as prior art Qi for a non-transitory computer readable storage medium storing computer instructions (non-transitory computer readable medium storing computer executable code) ([0057]), the computer instructions causing a computer (causing the processor to perform) ([0057]), for they teach all the limitations within this claim.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., US 2019/0329407 A1 (Qi), Schonberger et al., US 2020/0372672 A1 (Schonberger), and further in view of Zhou et al., CN 109816050 (Zhou).
Regarding claim 8, Qi teaches selecting the set of keypoints from a set of points in the reference image (selecting the feature points from points in the previous/reference image) ([0129-0132]). Schonberger teaches selecting the set of keypoints from a set of points in the reference image ([0032]).
However, neither explicitly teaches selecting, based on a farthest point sampling algorithm, the set of keypoints from a set of points in the reference image.
Zhou teaches an object pose estimation method and device (Abstract); wherein 
selecting, based on a farthest point sampling algorithm, the set of keypoints from a set of points in the reference image (selecting points based on the farthest point sampling process) (p. 8, paragraph starting “As described above, comprising a multiplicity…”).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to using the farthest point sampling algorithm since it reduces much of the calculation needed (Zhou; p. 8, paragraph starting “As described above, comprising a multiplicity…”), thus increasing the processing speed of determining the points.

Regarding claim 16, see the rejection made to claim 8, as well as prior art Qi for an electronic device (robotic device) ([0005]), comprising: at least one processor (a processor) ([0005]); and a memory communicatively connected to the at least one processor (first storage connected to the processor so that the processor can execute the executable code) ([0005]); wherein the memory stores instructions executable by the at least one processor (first storage storing computer executable code connected to the processor so that the processor can execute the executable code) ([0005]), the instructions when executed by the at least one processor causing the at least one processor (the executable code executed by the processor) ([0005]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov